MEMORANDUM **
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
Petitioner’s motion to accept the late-filed response to this court’s December 10, 2007 order to show cause is granted. The Clerk shall file the response.
The court concludes that summary disposition is appropriate in this case because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The Board of Immigration Appeals did not err when it determined that petitioner was ineligible for cancellation of removal because, as of the date of the notice to appear, petitioner had not been “lawfully admitted for permanent residence for not less than 5 years.” See 8 U.S.C. § 1229b(l). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order *6186.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.